Citation Nr: 1446080	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  12-08 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for right heel spur.

2.  Entitlement to an initial compensable rating for left heel spur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel





INTRODUCTION

The Veteran served on active duty from August 2005 to June 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina (hereinafter Agency of Original Jurisdiction (AOJ)).  In that decision, the AOJ granted service connection for right and left heel spurs, and assigned initial noncompensable ratings.

In order to facilitate the quick processing of claims, the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems have been used in this case.  Instead of paper, a secure electronic repository is used to store and review every document involved in the claims process.  The use of that system allows VA to more quickly decide a Veteran's claim for benefits.  The relevant records for this appeal are located in Virtual VA system.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks compensable disability ratings for his service-connected right and left heel spurs.  His recent VA examination April 2012 provided findings limited to point tenderness on the plantar aspect of both heels corresponding to his heel spurs.  No other aspects of disability were evaluated.  The Veteran reported being prescribed molded shoe inserts by a podiatrist at Lubbock, and the examiner noted that the most recent x-ray examination was conducted in February 2011.

The Veteran's VA clinic records from the Lubbock outpatient treatment center are significant for a February 2011 visitation wherein he reported musculoskeletal discomfort on the bottom of his feet.  At that time, he denied prior podiatry treatment or use of orthotics.  Physical examination was significant only for some tenderness to palpation of the heels.  Based on these findings, the Veteran was given a diagnosis of bilateral plantar fasciitis.  The VA clinician ordered x-ray examination of the feet and commented that, if necessary, the Veteran would be referred to a podiatrist.  The remainder of VA clinic records, however, do not disclose the results from the February 2011 x-ray examination or whether the Veteran was referred to a podiatrist.

On this record, it appears that relevant VA treatment records are not associated with the claims folder.  As such, the case must be remanded to obtain the February 2011 x-ray results of the feet as well as all podiatry records since February 2011.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Additionally, the Board finds that additional examination is required to clarify whether the Veteran manifests plantar fasciitis and, if so, whether such disorder is medically associated with the service-connected right and left heel spurs.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder the February 2011 x-ray results of the feet from the Lubbock VA outpatient clinic as well as all podiatry records since February 2011.

2.  After all records have been associated with the claims folder, schedule the Veteran for examination of his feet.  The claims folder contents must be made available to the examiner for review.

The examiner is requested to review the VA clinic records which include a diagnosis of plantar fasciitis.  The examiner should determine whether the Veteran manifests plantar fasciitis and, if so, provide opinion as to whether such disorder is medically associated with the service-connected bilateral heel spurs.  The examiner should also identify all abnormal physical findings for each foot. 

3.  Thereafter, readjudicate the claim including specific consideration of evaluating the Veteran's bilateral foot symptoms of plantar fasciitis.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

